NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      __________

                                      No. 12-3327
                                      __________

                BERNARD F. GANSKI, JR.; LORRAINE V. GANSKI,
                                          Appellants

                                           v.

               WOLFF LIGHTING SYSTEMS; CASSANDRA WOLFF
                               __________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 2-09-cv-01903)
                     District Judge: Honorable Thomas J. Rueter

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 22, 2013

          BEFORE: JORDAN, ALDISERT, and NYGAARD, Circuit Judges


                                 (Filed: April 30, 2013)

                                      __________

                              OPINION OF THE COURT
                                    __________

NYGAARD, Circuit Judge.

      Bernard F. Ganski, Jr. and Lorraine V. Ganski appeal the Magistrate Judge’s

dismissal of their Rule 59 motion for a new trial. The Ganskis claim the Magistrate


                                           1
Judge erred by submitting the issue of causation to the jury, and assert that the verdict

was contrary to the weight of the evidence. We review the District Court’s denial of a

motion for a new trial for an abuse of discretion. Brennan v. Norton, 350 F.3d 399, 430

(3d Cir. 2003). We will affirm.

          Following Cassandra Wolff’s stipulation to breaching her duty of care, the jury

considered whether she caused injury to Bernard Ganski when she failed to stop her car,

owned by Wolff Lighting, striking the back of the car Ganski was driving. The Ganskis

maintain that there was agreement among all of the experts that Bernard Ganski sustained

at least de minimis injury from the accident, and that the Magistrate Judge erred by

sending the causation question to the jury. Moreover, the Ganskis contend that the jury

unreasonably ignored medical test results that they say were objective evidence of serious

injury.

          We disagree that there was consensus among all of the expert witnesses that the

accident caused Bernard Ganski at least de minimis injury. The Magistrate Judge

correctly distinguished between the statement by the defendant’s expert and a conclusion

that the accident caused an injury. Also, Wolff cross-examined the treating physician and

argued that his testimony should be rejected as unbelievable. We find no error in either

the Magistrate Judge’s decision to submit the causation question to the jury, nor in his

instruction to the jury.

          Moreover, the jury is entitled to discredit any or all of the opinions proffered on

medical evidence and must weigh all of the evidence in its consideration of a causal link

between the accident and injuries. The defense provided a sound basis for the jury to

                                                2
doubt the nature and origin of claimed injuries. Therefore, the Magistrate Judge did not

err by concluding that the jury’s verdict was not a miscarriage of justice.

       For these reasons, we will affirm the order of the Magistrate Judge dismissing the

motion for a new trial.




                                             3